UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6816



RONALD MCCLARY,

                                             Petitioner - Appellant,

          versus


BONNIE BOYETTE,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-04-422-1-FWB)


Submitted:   September 28, 2005           Decided:   October 19, 2005


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se.     Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Ronald McClary seeks to appeal the district court’s order

and     judgment     adopting         the     magistrate         judge’s     report         and

recommendation and denying relief on his petition filed under 28

U.S.C. § 2254 (2000).           An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge     issues    a    certificate          of    appealability.               28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).                 A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See    Miller-El      v.    Cockrell,      537    U.S.    322,     336      (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                   We have independently reviewed the

record    and    conclude      that    McClary      has    not    made     the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions         are    adequately      presented          in   the

materials       before   the    court        and    argument      would    not        aid   the

decisional process.



                                                                                  DISMISSED


                                            - 2 -